department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division uics apr - tep ra tb legend taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e taxpayer f taxpayer g company m ira x trust t subtrust u page subtrust v subtrust w state u date date date date date date date date date amount gentlemen this is in response to the date letter as supplemented in which your authorized representative on your behalf requests several rulings under sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date without having attained age at his death taxpayer a was a resident of state u his wife taxpayer b predeceased him having died on date taxpayer a was survived by his son taxpayer c whose date of birth was date by a grandson taxpayer d whose date of birth was date and by another page grandson taxpayer e whose date of birth was date thus taxpayer c is the eldest of taxpayers c d and e at his death taxpayer a maintained an individual_retirement_account ira ira it has been represented that ira x was is qualified within the x with company m meaning of sec_408 of the code by means of a beneficiary designation dated date taxpayer a named taxpayer b as the primary beneficiary of his ira x and named trust t as the secondary beneficiary of his ira x trust t was is valid under the laws of state u furthermore sec_2 a of trust t provides that only taxpayer a had the power_to_revoke said trust it has been represented that as noted above taxpayer b predeceased taxpayer a thus ira x passed to trust it has also been represented that as of the date of taxpayer a’s death trust t t remained the beneficiary of taxpayer a’s ira x taxpayer f and taxpayer g are the co- trustees of trust t as of taxpayer a’s date of death the value of ira x approximated amount it has been represented that as of date all of the debts expenses and taxes associated with the death of taxpayer a and with the administration of taxpayer a’s estate had been paid relevant provisions of trust t established subtrust u to benefit taxpayer c subtrust v to benefit taxpayer d and subtrust w to benefit taxpayer e relevant provisions of trust t provide that of the trust assets shall be paid to subtrust u to subtrust v and to subtrust w it has been represented that said provisions apply to taxpayer a’s ira x it has also been represented that sub-trusts u v and w are valid under the laws of state u amended was provided to company m prior on date finally it has been represented that a copy of trust t as sec_3_6 and sec_3_7 of trust t as amended govern sub-trusts u v and w pursuant to said sections of trust t taxpayers c d and e are the sole individuals who can receive distributions from taxpayer a’s ira x based on the above facts and representations you through your authorized representative request the following letter rulings that as represented above ira x is a valid ira within the meaning of code sec_408 thus distributions from said ira x are subject_to the rules of code sec_408 page that trust t as amended and subtrusts u v and w constitute valid see- through trusts within the meaning of sec_1 a of the final income_tax regulations that taxpayers c d and e are the sole individuals whose life-expectancies must be considered for purposes of determining who if anyone is the code sec_401 designated_beneficiary of taxpayer a’s ira x and that subtrust u subtrust v and subtrust w are eligible for separate share treatment’ as that term is defined in sec_1 a of the final regulations thus as a result the beneficiary of each subtrust may compute his code sec_401 minimum required distributions based on his life expectancy without regard to the life expectancy of the beneficiary of either of the other two subtrusts with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides an exception to the 5-year rule above in general pursuant to the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance page with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained with further respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date in addition the final regulations have been modified in part see 2004_26_irb_1082 date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a pian provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured page by the beneficiary's remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 a provides in relevant part that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-8 of the final regulations q a-2 a provides that if an employee’s ira holder’s benefit in a defined contribution pian is divided into separate_accounts in accordance with the conditions contained therein distributions from the separate_account may be based on the life expectancy of the beneficiary of the separate page account without regard to the life expectancies of the beneficiaries of other separate_accounts sec_1_401_a_9_-5 of the final regulations q a-7 b provides in short that except as provided in paragraph c of this a-7 if a beneficiary's entitlement to an employee's benefit after the employee’s death is a contingent right such contingent beneficiary is nevertheless considered to be a beneficiary for purposes of determining who if anyone is the employee’s designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 c provides in relevant part that a person who has any right including a contingent right to an employee’s benefit beyond being a mere potential successor in the interest of one of the employee's beneficiaries upon that beneficiaries death must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary q a-7 c provides an example pursuant to which a principal remainderman of an income_beneficiary of an employee's interest must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules of a-2 of sec_1_401_a_9_-8 are not available to trust beneficiaries with respect to the trust’s interest in the employee’s ira holder's benefit sec_1_401_a_9_-4 of the final regulations q a-6 b provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died page sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual the single life table indicates that the life expectancy of a 42-year old i sec_41 years code sec_408 provides the rules governing iras code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 with specific reference to your first ruling_request it has been represented that ira x is and has been at all times relevant to this ruling_request valid within the meaning of code sec_408 additionally with specific reference to your second ruling_request it has been represented that trust t and the sub-trusts created under its terms are valid under the laws of state u and became irrevocable at the death of taxpayer a furthermore it has been represented that a copy of the documentation required under the final regulations promulgated under code sec_401 was timely given to the custodian of ira x finally the identity of the beneficiaries of trust t may be determined by perusing its terms thus in response to your initial two ruling requests we conclude as follows that as represented above ira x is a valid ira within the meaning of code sec_408 thus distributions from said ira x are subject_to the rules of code sec_408 and that trust t as amended and subtrusts u v and w constitute qualified see- through trusts within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer-5 with respect to your third and fourth ruling requests since trust t and its sub- trusts constitute valid see-through trusts it is necessary to determine who if anyone is the designated_beneficiary within the meaning of code sec_401 and sec_408 of taxpayer a’s ira x in this regard we note that ira x is initially payable to trust t prior to being divided among the beneficiaries of the three subtrusts created under the provisions of trust t as noted above taxpayers c d and e are the only beneficiaries of trust t’s subtrusts who will receive the amounts distributed from taxpayer a’s ira x and the only beneficiaries who must be considered for purposes of determining who is the designated_beneficiary within the meaning of code sec_401 of ira x as noted previously taxpayer c is older than either taxpayer d or taxpayer e page thus with respect to your third and fourth ruling requests based on the above we conclude as follows that taxpayers c d and e are the sole individuals whose life-expectancies must be considered for purposes of determining who if anyone is the code sec_401 designated_beneficiary of taxpayer a’s ira x and since distributions from taxpayer a’s ira x will be made to taxpayer a’s trust t prior to being distributed to either taxpayer c taxpayer d or taxpayer e distributions from ira x are not eligible for separate share treatment as provided in sec_1_401_a_9_-8 of the final regulations q a-2 a code sec_401 minimum required distributions to each subtrust referenced herein and the beneficiary of each must be calculated based on the life expectancy of taxpayer c the eldest of taxpayers c d and e using the single life table found in the final regulations thus this ruling letter is based on the assumption that ira x meets the requirements of code sec_408 at all times relevant to furthermore this ruling letter rests on the assumption that trust t and its related sub-trusts are valid under the laws of state u as it also assumes the correctness of all facts and representations contained represented therein a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact esquire id toll-free number or who may be reached at fax not a sincerely yours rances v vf employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
